Citation Nr: 0713575	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  96-39 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Air Force 
from April 1971 to March 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

This case has previously been before the Board on several 
occasions.  In November 2002, the Board determined that new 
and material evidence had been received to reopen a claim for 
entitlement to service connection for an acquired psychiatric 
disorder.  In April 2003, the Board undertook internal 
development of the issue.  In July 2003, the Board remanded 
the claim for further development pursuant to the 
jurisprudential precedent of Disabled American Veterans v. 
Secretary of Veterans Affairs; 327 F.3d 1339, 1348 (Fed. Cir. 
2003).  The Board, in June 2004, remanded the claim so that 
proper notification could be dispatched to the veteran.  The 
Board denied entitlement to service connection for an 
acquired variously diagnosed psychiatric disorder in March 
2005.  The United States Court of Appeals for Veterans Claims 
(Court), in June 2006, vacated the Board's March 2005 
decision and remanded the case to the Board with instructions 
to comply with a Joint Motion for Remand.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran's claim for entitlement to service connection for 
a variously diagnosed acquired psychiatric disorder was 
denied in a March 2005 Board decision.  The veteran, through 
counsel, appealed this decision to the Court contending that 
the Board's decision was in error regarding the determination 
that the veteran had received adequate notice consistent with 
the requirements of the Veterans Claims Assistance Act of 
2000 (VCAA).  Pursuant to a Joint Motion for Remand between 
the veteran's counsel and the counsel for the Secretary of 
Veterans Affairs, the Court ordered that the Board 
readjudicate the veteran's claim after dispatching 
appropriate VCAA notice regarding the duty to notify and 
assist the veteran in the development of his claim for 
service connection for an acquired psychiatric disorder.  

The order of the Court, dated in June 2006, incorporated the 
rationale set forth in the Joint Motion for Remand which, 
determined that it was inaccurate for the Board to determine 
that because the RO's initial unfavorable decision occurred 
before the passage of the VCAA, that it was not necessary for 
the veteran to receive notification on what was required in 
order to substantiate a claim for service connection.  The 
Board's conclusion that even if VCAA notice requirements were 
applicable, that they had been satisfied via a composite of 
documents issued to the veteran, was also found to be 
erroneous by the Court and remedial notification was 
mandated.  

In compliance with the Court's order, the Board will remand 
the veteran's claim so that remedial notification can occur.  
In this regard, the Board notes that the veteran's claim for 
service connection has been reopened, and it is necessary to 
provide a separate letter which instructs the veteran what is 
necessary to substantiate such a claim.  Specifically, A VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).  Additionally, the veteran is to be notified 
of how VA determines a disability rating and an effective 
dates of award should service connection be granted for his 
claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran is to be given a reasonable time to 
respond to this notification letter before his claim is 
readjudicated.  
  

Accordingly, the case is REMANDED for the following action:

1.  Ensure compliance with the notice 
requirements set forth in 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
regarding a claim for service connection 
for an acquired psychiatric disorder.    
Inform the veteran about the information 
and evidence not of record that is 
necessary to substantiate the claim; 
inform him on what information and 
evidence that VA will seek to provide and 
on what information and evidence he is 
expected to provide; and request or tell 
the veteran to provide any evidence in his 
possession that pertains to the claim, or 
something to the effect that he should 
"give us everything you have pertaining 
to your claim."  

Additionally, inform the veteran as to how 
VA determines a disability rating and 
effective date should service connection 
be granted for an acquired psychiatric 
disorder.    

2.  If the veteran responds to the 
notification letter and upon receipt of 
the appropriate releases, obtain copies of 
any identified medical treatment which is 
not currently of record.  Associate the 
copies with the veteran's claims file.  

3.  After completion to the extent 
possible of the directed development, 
readjudicate the veteran's claim on the 
merits.  If the claim remains denied, 
issue an appropriate supplemental 
statement of the case and forward the case 
to the Board for final adjudication.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2006).



